t c memo united_states tax_court dennis m mudd petitioner v commissioner of internal revenue respondent docket no 743-02l filed date dennis m mudd pro_se laurence k williams and a gary begun for respondent memorandum opinion panuthos chief special_trial_judge this matter is before the court on respondent’s motion to dismiss for failure to state a claim upon which relief can be granted pursuant to rule section references are to sections of the internal continued - - because respondent has presented matters outside of the pleadings we treat respondent’s motion as a motion for summary_judgment pursuant to rule see rule respondent contends that there is no dispute as to any material fact with respect to this levy action and that respondent’s determination to proceed with collection of petitioner’s outstanding tax_liabilities for to and should be sustained as a matter of law summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 summary_judgment may be granted with respect to all or any part of the legal issues in controversy if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule a and b 98_tc_518 affd 17_f3d_965 7th cir 90_tc_753 85_tc_527 the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences will be read in a manner t continued revenue code as amended and rule references are to the tax_court rules_of_practice and procedure - most favorable to the party opposing summary_judgment 85_tc_812 79_tc_340 as explained in detail below there is no genuine issue as to any material fact and a decision may be rendered as a matter of law accordingly we shall grant respondent’s motion for summary_judgment background petitioner and his wife sheila mudd filed joint form sec_1040 u s individual_income_tax_return for the taxable years to and for each of these years the mudds reported taxable_income partially offset by credits for withholding taxes leaving relatively modest amounts of taxes due however the mudds failed to remit the amounts due with the returns upon the filing of the tax returns described above respondent entered assessments against the mudds for the taxes reported to be due see sec_6201 respondent also entered assessments against the mudds for statutory interest for each of the years in question on date respondent mailed the mudds a final notice---notice of intent to levy and notice of your right to a hearing with regard to their tax_liabilities for to and on date the mudds filed with respondent a - form request for a collection_due_process_hearing in which they challenged the validity of the assessments and asserted that respondent failed to serve them with a valid notice_and_demand for payment on date respondent issued to the mudds separate notices cp urgent we respondent intend to levy on certain assets please respond now for to and informing them they owed taxes for those years and requesting payment within days the mudds failed to pay the amounts owing on date appeals officer tom conger conducted an appeals_office hearing that the mudds attended during the hearing petitioner acknowledged that appeals officer conger provided him with transcripts of account for the years in question petitioner also acknowledged that he had filed tax returns for the years in question reporting taxable_income and taxes due on date respondent issued to the mudds separate notices of determination concerning collection action s under sec_6320 and or the notices stated that the appeals_office determined that it was appropriate to proceed with collection for to and on date the record includes copies of transcripts of account for the years in question dated date - petitioner filed with the court a petition for lien or levy action seeking review of respondent’s notice_of_determination at the time that the petition was filed petitioner resided in allegan michigan sheila mudd did not join in filing the petition as indicated respondent maintains that there is no dispute as to a material fact and that respondent is entitled to judgment as a matter of law in particular respondent contends that the appeals officer’s review of transcripts of account with regard to petitioner’s account for to and satisfied the verification requirement imposed under sec_6330 and demonstrates that petitioner was issued a notice_and_demand for payment for each of those years petitioner filed an objection to respondent’s motion thereafter pursuant to notice respondent’s motion was called for hearing at the court’s motions session in washington d c discussion sec_6331 provides that if any person liable to pay any_tax neglects or refuses to pay such tax within days after notice_and_demand for payment the secretary is authorized to the petition was delivered to the court in an envelope bearing a timely u s postal service postmark dated date see sec_6330 we attribute the delay in the delivery of the petition to the court to delays associated with the anthrax contamination that occurred at the u s postal service’s brentwood facility in date collect such tax by levy on the person’s property sec_6331 provides that at least days before enforcing collection by levy on the person’s property the secretary is obliged to provide the person with a final notice_of_intent_to_levy including notice of the administrative appeals available to the person sec_6330 generally provides that the commissioner cannot proceed with collection by levy until the person has been given notice and the opportunity for an administrative review of the matter in the form of an appeals_office hearing and if dissatisfied with judicial review of the administrative determination see 115_tc_35 114_tc_176 sec_6330 prescribes the matters that a person may raise at an appeals_office hearing in sum sec_6330 provides that a person may raise collection issues such as spousal defenses the appropriateness of the commissioner’s intended collection action and possible alternative means of collection sec_6330 b provides that the existence and amount of the underlying tax_liability can be contested at an appeals_office hearing only if the person did not receive a notice_of_deficiency for the taxes in question or did not otherwise have an earlier opportunity to dispute the tax_liability see 114_tc_604 - jj - goza v commissioner supra sec_6330 provides for judicial review of the administrative determination in the tax_court or a federal district_court as may be appropriate petitioner first contends that he was denied the opportunity to challenge the existence or amount of his tax_liabilities for the years in question the record in this case shows otherwise respondent summarily assessed the underlying taxes for to and inasmuch as petitioner reported such tax_liabilities on his tax returns sec_6201 consequently respondent did not issue notices of deficiency to petitioner for the years in question however during the administrative hearing the appeals officer invited petitioner to show him that the underlying tax is incorrect rather than offer proof challenging the existence or amount of the tax_liabilities petitioner responded by demanding that the appeals officer cite the statutory provision making petitioner liable for federal income taxes the appeals officer declined to do so the record also shows that petitioner’s position regarding his liability for federal income taxes is frivolous and groundless in particular in his objection to respondent’s motion petitioner asserts money that is earned while engaged in my god given and constitutional right to life liberty and the pursuit of happiness is not a taxable source_of_income unless apportioned by the states as the court_of_appeals for the --- - fifth circuit has remarked we perceive no need to refute these arguments with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit 737_f2d_1417 5th cir suffice it to say that petitioner is a taxpayer who is subject_to the federal_income_tax on his wages and other sources of income see secs l c a a 118_tc_162 we likewise reject petitioner’s argument that the appeals officer failed to obtain verification from the secretary that the requirements of all applicable laws and administrative procedures were met as required by sec_6330 the record shows that the appeals officer obtained and reviewed transcripts of account with regard to petitioner’s taxable years to and federal tax assessments are formally recorded on a record of assessment sec_6203 the summary record through supporting records shall provide identification of the taxpayer the character of the liability assessed the taxable_period if applicable and the amount of the assessment sec_301_6203-1 proced admin regs sec_6330 does not require the commissioner to rely on a particular document to satisfy the verification requirement imposed therein weishan v commissioner tcmemo_2002_88 lindsey v commissioner tcmemo_2002_87 tolotti v commissioner tcmemo_2002_86 duffield v commissioner tcmemo_2002_53 kuglin v commissioner tcmemo_2002_51 in this regard we observe that the transcripts of account on which the appeals officer relied contained all the information prescribed in sec_301_6203-1 proced admin regs see weishan v commissioner supra lindsey v commissioner supra tolotti v commissioner supra duffield v commissioner supra kuglin v commissioner supra petitioner has not alleged any irregularity in the assessment procedure that would raise a question about the validity of the assessments or the information contained in the transcripts of account see nestor v commissioner supra pincite mann v commissioner tcmemo_2002_48 accordingly we hold that the appeals officer satisfied the verification requirement of sec_6330 cf 117_tc_117 petitioner also contends that he never received a notice_and_demand for payment for the years in question the requirement that the secretary issue a notice_and_demand for payment is set forth in sec_6303 which provides in pertinent part sec a general_rule ---where it is not otherwise provided by this title the secretary shall as soon as practicable and within days after the making of an assessment of a tax pursuant to section -- - give notice to each person liable for the unpaid tax stating the amount and demanding payment thereof xk k the record in this case includes notices cp dated date addressed to petitioner and his wife for each of the years in question petitioner does not deny that he received such notices these notices informed petitioner that he owed taxes for to and and included a demand for the immediate payment of the amounts due such notices constitute notice_and_demand for payment within the meaning of sec_6303 a see eg 953_f2d_531 9th cir weishan v commissioner supra petitioner has failed to raise a spousal defense make a valid challenge to the appropriateness of respondent’s intended collection action or offer alternative means of collection these issues are now deemed conceded rule b under the circumstances we conclude that respondent is entitled to judgment as a matter of law sustaining the notice_of_determination dated date as a final matter we mention sec_6673 which authorizes the tax_court to require a taxpayer to pay to the united_states a penalty not in excess of dollar_figure whenever it appears that proceedings have been instituted or maintained by the taxpayer primarily for delay or that the taxpayer’s position in such proceeding is frivolous or groundless the court has indicated its willingness to impose such penalties in collection review cases 118_tc_365 115_tc_576 although we shall not impose a penalty on petitioner pursuant to sec_6673 in the present case we admonish petitioner that the court will consider imposing such a penalty should he return to the court in the future and advance similar arguments to reflect the foregoing an order and decision will be entered granting respondent’s motion for summary_judgment
